

116 HR 6864 IH: Jaime Zapata and Victor Avila Federal Law Enforcement Protection Act
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6864IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Cuellar (for himself, Mr. McCaul, and Mr. King of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to further protect officers and employees of the United States, and for other purposes.1.Short titleThis Act may be cited as the Jaime Zapata and Victor Avila Federal Law Enforcement Protection Act.2.Sense of CongressIt is the sense of Congress that—(1)since the founding of the Nation, officers and employees of the United States Government have dutifully and faithfully served the United States overseas, including in situations that place them at serious risk of death or bodily harm, in order to preserve, protect, and defend the interests of the United States;(2)securing the safety of such officers and employees while serving overseas is of paramount importance and is also in furtherance of preserving, protecting, and defending the interests of the United States;(3)Federal courts, including the United States Court of Appeals for the Second Circuit, the United States Court of Appeals for the Ninth Circuit, and the United States Court of Appeals for the Eleventh Circuit, have correctly interpreted section 1114 of title 18, United States Code, to apply extraterritorially to protect officers and employees of the United States while the officers and employees are serving abroad; and(4)recently, in a case involving a violent attack against Federal law enforcement officers Jaime Zapata and Victor Avila, a panel of a Federal court of appeals held that section 1114 of title 18, United States Code, does not apply extraterritorially, creating a split among the United States circuit courts of appeals; and in light of the opinion described in paragraph (4), it has become necessary for Congress to clarify the original intent that section 1114 of title 18, United States Code applies extraterritorially.3.Protection of officers and employees of the United StatesSection 1114 of title 18, United States Code, is amended—(1)by inserting (a) In general.— before Whoever; and (2)by adding at the end the following:(b)Extraterritorial jurisdictionThere is extraterritorial jurisdiction over the conduct prohibited by this section..